Title: Thomas Middleton to the American Commissioners, 20 November 1778
From: Middleton, Thomas
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


Gentn.
Philada. Novr. 20th. 1778
I received Two Bills of Exchange drawn by Francis Hopkinson on you for Interest due to me on Money lent the Publick, & having had the Misfortune to loose these drafts I advertized them as you will see by the enclosed paper which however has not produced a return of the Bills & lays me under a Necessity of Troubling you to request that you will not pay these drafts when they appear unless endorsed with my hand writing & accompanied with a Letter from me advising of my having regained them. The Bills are as follows drawn drawn in my favour —
One Sett dated Octr. 10th. 1778 No. 65. for Twenty four Dollars
One Sett dated Octr. 10th. 1778. No. 654. for Eighteen Dollars—both drawn by Francis Hopkinson Esqr. on you Gentn. & countersigned by Thos. Smith Esqr. Loan Officer in this State. I hope that for the sake of Justice, you will attend to this matter & not allow my Money to be paid to any but my order & you will much oblige Honble Gentn. Your Obed. hble Servt.
Thomas Middleton
No. 1.The Honble American Commissioners At the Court of France
 
Notation: 2 plicate
